Order filed April 15, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00595-CR
                                   ____________

                        CARL LEE SMITH, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1247979

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a CD
of statement; State's Exhibit 2, a CD of statement; State's Exhibit 3, a CD of
Statement; State's Exhibit 4, a CD of statement; State's Exhibit 30, a scene
video; State's Exhibit76, a security camera video; State's Exhibit 76A, a video,
State's Exhibit 98, defendant's statement; State's Exhibit 99, defendant's
statement; State's Exhibit 100, defendant's statement; State's Exhibit 101,
defendant's statement.

      The clerk of the 351st District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 3, a CD of Statement; State's Exhibit 4, a CD of
statement; State's Exhibit 30, a scene video; State's Exhibit76, a security camera
video; State's Exhibit 76A, a video, State's Exhibit 98, defendant's statement;
State's Exhibit 99, defendant's statement; State's Exhibit 100, defendant's
statement; State's Exhibit 101, defendant's statement, on or before April 27, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 3, a CD of
Statement; State's Exhibit 4, a CD of statement; State's Exhibit 30, a scene video;
State's Exhibit76, a security camera video; State's Exhibit 76A, a video, State's
Exhibit 98, defendant's statement; State's Exhibit 99, defendant's statement; State's
Exhibit 100, defendant's statement; State's Exhibit 101, defendant's statement, to
the clerk of the 351st District Court.




                                    PER CURIAM